DETAILED ACTION

Notice of Pre-AIA  or AIA  Status45b
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 objected to because of the following informalities:  
Claims 2-3, recite a system but is dependent on claim 4 that recites  laser catheter system.  Examiner suggests changing dependency to claim 1, or amending claims to recite the laser catheter system of claim 4.  Appropriate correction is required.  Examiner interprets dependency to claim 4.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “treatment mode selection system”  However there is no treatment claimed, and hence it is not understood what is being meant by this mode.  Examiner interprets a system that performs the claimed first and second configurations.    
Claims 2-4, recite or encompass this limitation and is rejected for same reasons as above.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102 (a) 1) and (a) 2) as being anticipated by Schneider [US 20150342680 A1].
As per claim 1, Schneider teaches a system (Schneider Figs 45A, 46A) comprising: 
a sheath having a proximal end and a distal end and a lumen therein (Schneider Figs 45A, item 4508, with two ends.  Fig 16 A shows lumen inside 4508),
the lumen being configured to translatably receive a device having a distal end (Schneider Figs 46A item 4652); 
a handle coupled to the sheath and a treatment mode selection system coupled to the handle, the treatment mode selection system comprising a user input being actuatable (Schneider Fig 45A, ¶0210  “the handle includes a trigger 4512 that is manually moveable in a linear (e.g., proximally and distally) direction.”) to configure the device from a first configuration to a second configuration and vice versa, in the first configuration the distal end of the device being disposed distally from the distal end of the sheath, and in the second configuration the distal end of the device being disposed proximally from the distal end of the sheath and within the lumen ( Schneider ¶0210 “Accordingly, upon linear actuation of the trigger 4512, the inner cam member rotates and extends distally and/or retracts proximally, as discussed hereinbefore.”  ¶0126, “user of the surgical device may actuate the handle, thereby extending a cutting blade (not shown) beyond the distal end of the sheath 112 to cut the tissue surrounding the lead within the patient's SVC. When the clinician releases the handle, the cutting blade returns within the sheath 112…”, implies first and second claimed configurations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Schneider as applied to claim 1 above, and further in view of Kucklick [US 20090105792 A1].

As per claim 4, Schneider teaches claim 1 as discussed above.  Schneider further teaches a laser catheter system, comprising:  the laser catheter comprising: a proximal end configured to couple to a laser generator; a distal end; at least one emitter configured to couple to the laser generator (Schneider ¶0193 “ cutting instrument 4600′ may be a laser ablation catheter including a plurality of lasers (… Examples of laser cccatheters or laser sheaths …The working (distal) end of a laser catheter typically has a plurality of laser emitters that emit energy and ablate the targeted tissue. The opposite (proximal) end of a laser catheter typically has a fiber optic coupler, which connects to a laser system or generator.”). 
Schneider does not expressly teach  a laser catheter translatably disposed within the sheath.
Kucklick teaches a laser catheter translatably disposed within the sheath (Kucklick Fig 2, ¶0009 “the laser probes 14 comprise a laser catheter 15 slidably disposed within a cannula 16, such that the laser catheter may be translated within the surgical space while the cannula is held fixed relative to the surgical space”).
Kucklick teaches laser catheter can be disposed in a sheath.  Using this teaching it would have been obvious to a person of ordinary skill in the art to modify apparatus in Schneider by integrating a laser catheter to that can be translated.  This is an improvement to the system in Schneider because it allows translation of lasers for creating ablation treatment zones uniformly over target area. 

Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Kucklick as applied to claim 4 above, and further in view of Falwell [US 20040181140 A1].
As per claims 2-3, Schneider in view of Kucklick teaches claim 4 as discussed above.  Schneider in view of Kucklick does not expressly teach wherein the user input comprises a translatable button or a rotatable component.
Falwell, in a similar field of endeavor teaches, wherein the user input comprises a translatable button or a rotatable component (Falwell ¶0083 “For example, the push/pull cable 1220 may be attached to the slider 234 as illustrated in FIGS. 2-4, or alternatively, the push/pull cable 1220 may be attached to the thumb wheel 122 as illustrated in FIGS. 5-6”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Schneider in view of Kucklick by integrating different mechanism for push and pull control, as in Falwell.  This is only directed to simple substitution of one known element for another to obtain predictable results, as discussed in MPEP 2143.I.B.  The predictable result is the pushing or puling of components that can be achieved via various mechanisms known in the prior art.  

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Kucklick as applied to claim 4 above, and further in view of Skarda [US 20110270243 A1].
As per claim 5, Schneider in view of Kucklick teaches claim 4 as discussed above.  Schneider in view of Kucklick does not expressly teach wherein the user input is actuatable to configure at least one operating parameter of the laser generator.
Skarda, in a similar field of endeavor teaches, wherein the user input is actuatable to configure at least one operating parameter of the laser generator (Skarda Fig 1, ¶0041 “while in some embodiments the delivery of power to the ablation electrodes 52, 54 is controlled …, in other constructions the handle assembly 44 can facilitate user control over application of ablative energy.”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Schneider in view of Kucklick by integrating power control in handle as suggested by Skarda.  The motivation would be to control the power applied to target tissues so as to accurately perform ablation procedures on target areas.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793